Title: To George Washington from James Tilghman, Jr., 7 April 1774
From: Tilghman, James Jr.
To: Washington, George



Dear Sir
Philadelphia 7th April 1774

The Reason of my not giving a speedier Answer to yours of the 17th February, was owing to my being out of Town when it arrived. I have had some Conversation upon the Subject of it with some of the Gentlemen in the Palatine Trade, and shall think myself fortunate, if any Information that I can give, may be of the least Service to You in the Affair. I have talked about it particularly with Mr Robert Morris, whose Judgment in a Matter of this Nature I would rely upon sooner than that of any Man I know. His Opinion is against your sending out a Ship for Palatines for the following Reasons, which to me, appear good.
The Expence of chartering a Ship, and the Money that must be advanced in the purchase of the Servants (for We are not allowed to send any Thing from hence to Holland) would be exceeding high, and the Loss to which the Importer is subject by their dying is often very great and always considerable; their

being crowded together a great Number of them in a Ship makes contagious Disorders frequent amongst them, which often carry off great Numbers of them, especially if they happen to have a tedious passage. But granting no Accident of this Sort should happen, Mr Morris is of Opinion that You may purchase them in Philadelphia upon much better Terms than you can import them. The Reason of it is this; the People here generally prefer the Children to the Men and Women, so that the latter are commonly left upon the Importers Hands after the former are all sold, and as the Expence of maintaing them is very heavy, they are willing to get rid of them upon any Terms. Mr Morris told Me that the last Fall he would have sold thirty or forty Families such as You want for one half what they cost him. Another Advantage in purchasing here, is that You may get 12 or 18 Month’s Credit for the Payment of them. Mr Morris thinks the Trade so troublesome and precarious, that he has declined it, but was kind enough to tell Me that he would gladly give his Advice and Assistance in procuring them upon the easiest Terms, which I know will be very much in his Power, should You conclude to purchase here; or should You determine rather to import them yourself, he will in that Case, supply You with necessary and full Directions on that Head.
I have passed but a gloomy Winter in Philadelphia; my Disorder was more deeply rooted than I at first imagined. I am now tolerably well recovered; the sweet Spring seems to have brought Me a fresh Supply of Hea[l]th & Spirits, and I hope shortly to be once more Myself. My Happiness is still encreased by the agreeable Prospect that I have of shortly seeing all my Friends in Virginia, I shall leave Philadelphia in a Week, and in one Week more hope to pay a Visit to Mount Vernon. be good enough to present my best Comps. to Mrs Washington, Mr & Mrs Custis, & Mr L. Washington, and believe Me Most Respectfully & Sincerely Yrs

James Tilghman Junr

